Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a labyrinth seal by sealing agent containing metal flake in formed in holes of the metallic coating” as recited in the amended claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  Claim 1 as amended recites “a labyrinth seal by sealing agent containing metal flake in formed in holes of the metallic coating”.  However, the specification does not give the details to indicate how the labyrinth seal in filled in the metallic coating.  The Office take the assumption that the labyrinth seal is merely a sealing layer with metal flakes.
In Reference to Claims 2-4, 6-10, and 15-17
Claims 2-4, 6-10, and 15-17 are rejected by their virtue dependency to Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-4, 6-10, and 15-17 arerejected under 35 U.S.C. 103 as being unpatentable over Lifson in view of the Application provided prior art US Patent Publication 2003/019457 to Cooper et al (Cooper) and further in view of US Patent Publication 2015/0354405 to Strock (The art rejection is made based on respective issued US Patent 9,581,042).
In Reference to Claims 1-4, 10 and 15-17
Lifson discloses a compressor, comprising: a casing (Fig. 1, 21) that is configured to cover an internal space, the internal space including a first space (Fig. 1 annotated by the examiner) and a second space larger (Fig. 1, annotated by the examiner) than the first space, the casing having a first casing part (Fig. 1, annotated by the examiner) covering the first space, and the casing having a second casing part (Fig. 1, annotated by the examiner) covering the second space; a compression mechanism (Fig. 1, 25) that generates a high-pressure fluid by compressing a low-pressure fluid; and a motor (Fig. 1, 23) that drives the compression mechanism, wherein the first space and the second space are each a high-pressure space configured to contain the high-pressure fluid, or the second space is a high-pressure space configured to contain the high-pressure fluid and the first space is a low-pressure space configured to contain the low-pressure fluid Lifson does not teach the coated casing. 
Cooper teaches a metallic coating being (Paragraph 10) is formed on an outer surface of at least the first casing part, the metallic coating is also formed on an outer surface of the second casing part. (Paragraph 10, teaches all the compressor housing is coated.) the metallic coating is a metal-sprayed coating that is in contact with the casing (Paragraph 10), the casing includes a first metal (Steel, Paragraph 4), and the metallic coating includes a second metal (Al, Paragraph 15) having an ionization tendency greater than that of the first metal, preparing the casing; and forming the metallic coating by thermally spraying (Paragraph 10) the outer surface of at least the first casing part of the casing with a metal. 
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Lifson to incorporate teachings from Cooper. Doing so, would result in a metallic coating being applied to the casing of the compressor of Lifson as being taught by Cooper, since Cooper teaches a method of improving the corrosion mitigation to extend the useable life of the compressor.
The combination of Lifson and Cooper as applied to Claim 1 does not teach the detail of the spray layer.
Strock teaches a labyrinth seal by sealing agent containing metal flake (Fig. 2, 66) is formed in holes of the metallic coating.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Lifson and Cooper as applied to Claim 1 to incorporate teachings from Strock.  Doing so, would result in metal particles being formed in the coating layers of Lifson as being taught by Strock, since Strock teaches an improved coating design for a protective thermal barrier layer system.




    PNG
    media_image1.png
    614
    567
    media_image1.png
    Greyscale

In Reference to Claim 6
Lifson discloses the compression mechanism (Fig. 1, 25) at least faces the first space, and the motor (Fig. 1, 23) is disposed in the second space (Fig. 1, annotated by the examiner). 
In Reference to Claim 7 
Lifson discloses to suction the low- pressure fluid, the compression mechanism includes a compression chamber (Fig. 1, 25) that is not part of either the first space (Fig. 1, annotated by the examiner) or the second space (Fig. 1, annotated by the examiner), and the suction port (Fig. 1, 34) is configured to be communicated with the compression chamber.
In Reference to Claim 9
Lifson discloses a freezing and refrigeration container unit including the compressor according to

claim 1, the freezing and refrigeration container being configured for marine transportation, the freezing and refrigeration container unit further comprising: a container (Fig. 1, annotated by the examiner) configured to contain articles; a utilization heat exchanger (Fig. 1, 28) disposed inside the container; a heat source heat exchanger (Fig. 1, 24) disposed outside the container; a first refrigerant flow path (Fig. 1, annotated by the examiner) and a second refrigerant flow path (Fig. 1, annotated by the examiner) that are each configured to move a refrigerant between the utilization heat exchanger and the heat source heat exchanger, the compressor being provided in the second refrigerant flow path; and a decompression device (Fig. 1, 26) provided in the first refrigerant flow path.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lifson, Cooper and Strock as applied to claim 1 above, and further in view of US Patent Publication 2010/0319372 to Lifson (Lifson 372).
In Reference to Claim 8
Lifson discloses the compressor comprising the fixed scroll fixed to a partition plate.
Lifson 372 teaches the fixed scroll (Fig. 1A, 26) fixed to the casing (Fig. 1A, 22) directly.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination Lifson, Cooper and Strock as applied to Claim 1 to incorporate teachings from Lifson 372. Doing so would result in the fixed scroll being fixed to the casing directly instead of fixed to the partitioning late. Both inventions of Lifson and Lifson372 are in the same field of endeavor, Lifson372 provides lower cost design with less components.
Response to Arguments
Applicant's arguments filed 11/23/21 have been fully considered but they are not persuasive. 
The Claim amendment has overcome the Double Patenting Rejection.  The Double Patent Rejection to Claims 1-4, 6, 7, 9 10 and 14 has been withdrawn.
Starting on Page 6, the Applicant argues USC 35 103 Claim Rejection.  The argument is true.  However, the argument is based on the amended claim and the argument is moot in terms of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        12/8/21